Citation Nr: 1507550	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  03-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for food poisoning residuals. 

2.  Entitlement to service connection for neck injury residuals. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with nightmares. 

4.  Entitlement to service connection for right shoulder injury residuals. 

5.  Entitlement to service connection for a chronic lung disorder claimed as the result of paint exposure. 

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease with radiculopathy for the period prior to August 22, 2009. 

7.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease with radiculopathy for the period on and after August 22, 2009. 

8.  Entitlement to an increased disability evaluation for a traumatic brain injury with migraine headaches, currently evaluated as 10 percent disabling. 

9.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Waco, Texas, Regional Office (RO).

The claims were previously remanded in May 2012 for further development.  


A travel Board hearing was scheduled for August 2014 but the Veteran did not show up.

The issues of entitlement to service connection for a left and right lower extremity were previously before the Board.  Since the Board's May 2012 remand, the RO granted service connection for radiculopathy of the right and left lower extremities in a rating decision of May 2014.  Accordingly, as the benefit sought has been granted, the issues are no longer before the Board.

The Board notes that the issue of entitlement to service connection for the residuals of a head injury was also previously before the Board.  However, it appears from the May 2014 Supplemental Statement of the Case that the RO awarded service connection for a traumatic brain injury (TBI), previously claimed as head injury residuals, and combined the disability rating for that disorder with the already service-connected migraine headaches.  Thus, the issue of service connection for the residuals of a head injury is no longer on appeal.  The Board also notes that, because the issue of entitlement to an increased rating for migraines was on appeal, the matter of the appropriate disability rating for the Veteran's TBI is now also on appeal as being part and parcel of that issue.

In May 2012, the Board noted that in December 1996, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for a dental disorder.  In October 2005, the Veteran submitted an informal claim to reopen his claim of entitlement to paint exposure residuals.  A July 2006 written statement from the Veteran may be reasonably construed as an informal claim of entitlement to service connection for a left shoulder disorder.  In March 2010, the Veteran submitted an informal application to reopen his claims of entitlement to service connection for right knee injury residuals and chemical exposure residuals.  The issues were referred to the RO for appropriate adjudication.  A review of the file shows the issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are re-referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, this case was processed using the Virtual VA and VBMS paperless claims processing system.  Upon review of the electronic claims file, the Board observed that in an entry dated in July 2014, it was noted that a mini cassette tape was introduced as evidence which was not scannable.  The entry further notes that the content of the media was unable to be extracted by the Vendor.  No explanation was provided as to why the contents was not able to be extracted.  Moreover, there is no evidence in the record that the Veteran was informed that there was an issue with the cassette tape and there is no indication he was provided the opportunity to resubmit the evidence.  To ensure due process the claims must be remanded in order to obtain this evidence.

Accordingly, the case is REMANDED for the following action:

1. To RO should contact the vendor who scanned the Veteran's paper claim file into the VBMS system and request that the paper file be returned to the RO.  Upon receipt of the paper file, the RO should review the file and obtain the mini cassette received in July 2014 and transcribe the contents of the cassette tape.  Thereafter, a transcript of the cassette tape should be associated with the claim file.  If the cassette tape cannot be transcribed, the Veteran should be informed of the same and should be given an opportunity to resubmit the evidence.  All efforts to obtain the missing evidence should be clearly documented in the claim file.  

2. Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then adjudicate the Veteran's claims.   If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

